DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 and the species of a woman who is at risk of giving birth prematurely (claims 1 and 9), zinc (claims 1 and 3-5), a woman who desires to get pregnant (claim 6), a woman who is at risk of giving birth prematurely (claim 8), and treating the production of breast milk that is of sub-optimal quality (claims 11 and 18) in the replies filed on July 8 and Sep. 22, 2022 are acknowledged.  Claims 1, 3-11, 14 and 15 have been amended.  Claims 2, 12 and 13 have been canceled.  Claims 16-18 have been added.  Claims 7, 10 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions (non-elected Groups and species), there being no allowable generic or linking claim.  Claims 1, 3-6, 8, 9, 11 and 18 are examined on the merits herewith.  The restriction requirement is deemed proper and is made final.  
Claim Objections
Claims 3-6, 8, 9, 11 and 18 are objected to because of the following informalities:   Appropriate correction is required.  These claims recite “A method” or “Method” (claim 9), and should be amended to recite ‘The method” instead.  These are dependent claims, and the claim language should be amended to make it clear that they are the method of the claim from which they depend.  They are not any one of many or any possible methods.  
Claim Rejections - 35 USC § 112, (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 4 is indefinite and confusing and ambiguous, because it recites that the composition contains only zinc.  Zinc is a metal.  It is most unlikely that a piece/sliver of metal is administered in the claimed method.  Do Applicants mean that zinc is the only active therapeutic agent?  Or do Applicants mean something else, and, if so, what?  In order to proceed with prosecution, to provide compact prosecution for Applicants, the claim has been interpreted to mean that the composition contains zinc as the only active therapeutic agent.  Clarification and appropriate correction are required.  
Claim 9 is indefinite, because it recites a phrase beginning with “preferably” in line 2 (preferably a woman who has given birth prematurely).  The word “preferably” renders the claim indefinite because it is unclear whether or not the limitations following the phrase are part of the claimed invention.  Clarification and appropriate correction are required.  The words “and preferably a woman” may be deleted.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Scholl et al. (“Low zinc intake during pregnancy:  its association with preterm and very preterm delivery,” American Journal of Epidemiology 137(10):1115-1124, 1993). 
Scholl et al. disclose that, in women whose daily zinc intake is low, 6 mg or less per day, which is below the recommended amount of 15 mg/day for pregnant women, the incidence of preterm/premature birth is about 2 times that of women who consume an adequate amount of zinc.  The incidence of very preterm birth (before 33 weeks of pregnancy) is about 3.5 – 4 times that of women who consume an adequate amount of zinc.  An insufficient zinc intake is associated with, i.a., rupture of the membranes of the womb.  See Abstract and pp. 1117 (right col.), 1118 (right col.), 1120 and 1121 (Tables 4 and 5 in particular) and 1123 (right col.).  Moran et al. disclose that a recommended zinc intake for pregnant women is 7 – 20 mg/day, and the recommended zinc intake for lactating women is 10 – 25 mg/day (see p. 74, right col.).  In view of these teachings, it would have been obvious to the artisan of ordinary skill at the time that the invention was filed to administer to pregnant women a composition comprising 15 mg of zinc as a daily dose, most easily as a pill or tablet to be swallowed with a glass of water, to reduce the risk of preterm/premature birth, to maintain a healthy pregnancy.  A pregnant women who consumes 6 mg or less of zinc per day is a woman who is at risk of giving birth prematurely.  See claims 1, 3, 4 and 6 (the species of a pregnant woman). 
Regarding claim 8, this artisan of ordinary skill would have known that this composition was specifically formulated for a woman who is at risk of giving birth prematurely.  This claim does not distinguish the invention over the reference.  
In view of the foregoing, a holding of obviousness is required.   

Claim(s) 5, 9, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scholl et al. (“Low zinc intake during pregnancy:  its association with preterm and very preterm delivery,” American Journal of Epidemiology 137(10):1115-1124, 1993), in view of Moran et al. (“The relationship between zinc intake and serum/plasma zinc concentration in pregnant and lactating women:  a systematic review with dose-response meta-analyses,” Journal of Trace Elements in Medicine and Biology 26:74-79, 2012).  The teachings of Scholl et al. are discussed above.  Scholl et al. do not disclose that increasing the zinc intake of a pregnant woman to the recommended level improves the quality of her breast milk.
Moran et al. disclose that the recommended zinc intake for lactating women is 10 – 25 mg/day (see p. 74, right col.).  Thus, it would have been obvious to the artisan of ordinary skill at the time that the invention was filed to administer to pregnant women who are at risk of preterm/ premature birth, women with a zinc intake that is too low (i.e., below the recommended level), particularly in their third trimester, a composition comprising 10 – 25 mg of zinc, to increase the level of zinc in the breast milk, to improve the quality of the breast milk for the baby, so that the breast milk is no longer suboptimal.  This artisan of ordinary skill would have known that the zinc supplementation would have transferred the zinc throughout the body, including into the breast milk.  See claims 9, 11 and 18. 
Regarding claim 5, a daily dose of 10 – 25 mg/day overlaps with Applicants’ dose of 20 – 100 mg/day.  Thus, this claim does not distinguish the invention over the prior art.  See claim 5.  
In view of the foregoing, a holding of obviousness is required.  
The elected species in claim 6 is free of the prior art.  The prior art does not disclose that a woman who desires to get pregnant but is not pregnant should consume or receive a composition comprising an amount of zinc that reduces the risk of preterm/premature birth.  As discussed above, the prior art discloses that such a composition should be consumed during pregnancy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-10-05